Case 2:18-cV-06499-RGK-AFI\/| Document 24-9 Filed 11/26/18 Page 1 of 2 Page |D #:96

PROOF OF SERVICE
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

I, the undersigned, am employed in the County ofOrange, State of California. l am over

the age of eighteen (18) years and not a party to the cause. My business address is 4667
MacArthur Blvd., Suite 150, Newport Beach, CA 92660.

On 11!26!18 I served the true copies of the foregoing document described as:

PLAINTIFF’S APPLICATION FOR DEFAULT JUDGMENT BY COURT
AS TO DEFENDANT KNK REALTY LLC

PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN
SUPPORT OF APPLICATION FOR DEFAULT JUDGMENT BY COURT
£§lc) REQUEST TO AFFIX FEES AS TO DEFENDANT KNK REALTY

INDEX OF EXHIBITS IN SUPPORT OF PLAINTIFF’S APPLICATION
F()R DEFAULT JUDGMENT

EXHIBIT l- DECLARATION OF JOSEPH R. MANNING JR. IN SUPPORT
OF PLAINTIFF’S APPLICATION FOR DEFAULT JUDGMENT BY
COURT

EXHIBIT 2- DECLARATION OF CARMEN JOHN PERRI IN SUPPORT
OF PLAINTIFFS REQUEST FOR A DEFAULT JUDGMENT

EXHIBIT 3- PHOTOS
EXHIBIT 4- PUBLIC RECORI)S
EXHIBIT 5~ BILLING STATEMENT

PR()POSED JUDGMENT RE: DEFAULT JUDGMENT

Case 2:18-cV-06499-RGK-AFI\/| Document 24-9 Filed 11/26/18 Page 2 of 2 Page lD #:97

on the interested parties in this action, addressed as follows, Served by US Postal Service

KNK REALTY, LLC, a California limited liability company
Dong Woo Kim- agent for service

500 S Lake St., RM 414

Los Angeles, CA 90057

[X] By United States Postal Service: The documents were mailed as set forth above by
U.S. Mail and placed in sealed, addressed envelopes on the above date and deposited into a U.S.
Postal Service Mail box on the date set forth above, with postage thereon fully prepaid at Newport
Beach, California.

 
  

I certify
true and 1

a er penalty of perjury under the laws of the State of California that the foregoing is
ect = d a this affidavit was executed on November 26, 2018.

    

